Citation Nr: 0514320	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  05-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the  regular aid and attendance (A&A) of another 
person or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1940 to October 
1945.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2004 rating action that denied SMC based on 
the need for regular A&A or housebound status.  A Notice of 
Disagreement from the veteran's custodian was received later 
in August 2004.  By letter of November 2004, the RO notified 
the veteran, through his custodian, of a hearing that had 
been scheduled for him for a date in December.  The veteran's 
custodian subsequently cancelled the hearing, opting instead 
for an informal conference with a RO Decision Review Officer 
(DRO).  A copy of the December 2004 DRO Conference Report is 
of record.  The RO issued a Statement of the Case in December 
2004.  In the Substantive Appeal filed in January 2005, the 
veteran's custodian requested a Board hearing in Washington, 
D.C.  By letter of February 2005, the Board notified the 
veteran, through his custodian, of a Board hearing that had 
been scheduled for him in Washington, D.C. for a date in 
April.  Later in February, the veteran's custodian cancelled 
the Board hearing, and requested that this case be forwarded 
to the Board for review and a final decision.

In May 2005, a Board Deputy Vice-Chairman granted the motion 
of the veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected disabilities consist of 
brain trauma with residual vestibular cerebellar dysfunction, 
manifest in contrast tinnitus, vertigo, cerebellar gait, 
ataxia with falling, dysmetria, and subjective visual 
aberrations, rated as 100 percent disabling; and brain trauma 
with residual bilateral defective hearing, rated as 
noncompensably disabling; the combined disability rating is 
100 percent.  The veteran has been deemed incompetent since 
March 2004.

3.  The veteran also has several nonservice-connected 
disabilities, to include Parkinson's syndrome, Alzheimer's 
dementia, and degenerative joint disease.

4.  Medical examiners have indicated that, as a result of the 
combined effects of the veteran's disabilities, he requires 
the daily personal health care services of a skilled 
provider, without which he would require hospital, nursing 
home, or other institutional care.  

5.  The overall competent evidence suggests that the 
veteran's service-connected disabilities, alone, are of 
sufficient severity to warrant the regular aid and assistance 
of another person.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for the grant of SMC, based on A&A, are met.  
38 U.S.C.A. §§ 1114, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As explained in more detail below, and in view of the Board's 
grant of SMC based on A&A (the greater benefit), the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent it from rendering this decision 
on this claim, as all notification and development action 
needed to render a fair decision ton the claim on appeal has 
been accomplished.

II.  Background

In April 2004, the veteran, age 93, was admitted to a skilled 
nursing facility.  On examination by D. Meetze, M.D., for the 
purpose of determining housebound status or the regular need 
for A&A, the veteran was lying in bed.  The examiner noted 
that he had used a walker prior to his hip fracture.  With 
respect to upper extremity restrictions, there was increased 
tone, and he had decreased right shoulder range of motion and 
a few skin tears.  As regards lower extremity restrictions, 
the examiner noted that the veteran had staples in the left 
hip, and was unable to bear weight on the left lower 
extremity.  He was unable to walk without the assistance of 
another person, and only left the immediate premises with a 
sitter to attend outside medical appointments.  With respect 
to locomotion, the veteran currently used a wheelchair.  The 
diagnoses were left hip fracture, Alzheimer's disease, 
chronic renal insufficiency, hypertension, and arrhythmia.  
The examiner certified that the veteran required the daily 
personal health care services of a skilled provider without 
which he would require hospital, nursing home, or other 
institutional care.

On mid-September 2004 examination by Dr. Meetze for the 
purpose of determining housebound status or the regular need 
for A&A, the veteran was non-ambulatory and lying in bed.  
With respect to upper extremity restrictions with particular 
reference to grip, fine movements, and ability for self-
feeding, to button clothing, shave, and attend to the wants 
of nature, the examiner noted that there was increased tone.  
The physician also noted that the veteran was unable to 
perform fine movements, and required assistance with feeding 
and all activities of daily living.  With respect to lower 
extremity restrictions with particular reference to the 
extent of limitation of motion, atrophy, contractures, or 
other interference, including weight bearing, balance, and 
propulsion, the examiner noted that the veteran was non-
ambulatory and wheelchair-bound.  There was increased tone 
and crepitus in both knees.  With respect to restriction of 
the spine, trunk, and neck, the examiner noted increased tone 
with decreased ability to bend the back or neck.  With 
respect to loss of bladder or bowel control and the effects 
of advancing age, such as dizziness, loss of memory, poor 
balance which affected his ability to perform self-care, 
ambulate, or travel beyond the premises, the examiner noted 
that the veteran was incontinent.  He was alert and oriented 
in 1 sphere only, unable to follow commands consistently.  He 
was very hard of hearing and his eyesight was poor.  He was 
unable to walk without the assistance of another person, and 
was only able to leave the immediate premises with pain and 
difficulty with transfers with the assistance of 2.  With 
respect to locomotion, the veteran was wheelchair-bound.  

The examiner opined that as little travel as possible was 
best for the veteran, secondary to his debilitation and 
degenerative joint disease.  The doctor stated that he was 
unable to assess if the veteran's fall had been secondary to 
dementia, or to his predisposition to fall secondary to his 
service-connected brain trauma residuals, and opined that it 
was likely a combination of both of these.  The diagnoses 
were Parkinson's syndrome, Alzheimer's dementia, degenerative 
joint disease, osteoporosis, debilitation, and history of 
brain trauma leading to vestibular/
cerebellar dysfunction.  

At the time of a September 2004 VA examination to obtain 
information to determine the veteran's entitlement to SMC 
based on the need for regular A&A or housebound status, the 
veteran was noted to be living in a nursing home and to have 
recently fractured a hip, as a result of which he was 
wheelchair-bound.  Examination revealed that, when he was 
lifted out of bed, he could not support his weight in any 
way, although his hip had been repaired.  The examiner opined 
that the veteran required the assistance of another person in 
the nursing home, and actually received total care, since he 
could not support his weight in any way; and that he needed 
the help of another person in dressing, bathing, and taking 
care of himself, in the general sense, in completing all 
activities of daily living, other than feeding himself.  It 
was noted that he was restricted to the nursing home, where 
he was hospitalized, permanently bedridden, and required the 
assistance of his son.  His best corrected vision was 
approximately 20/100, and was incapable of managing his 
benefits secondary to inability to read very well, as well as 
to comprehend due to diagnosed dementia.  He could not 
protect himself from his environment due to severe and 
progressive dementia, as well as the hip fracture that 
decreased his ability to walk and increased his confusion.  
The diagnoses were severe dementia, and inability to walk 
secondary to hip fracture.  The examiner opined that the 
veteran was housebound in a nursing home and unable to 
support himself in any way secondary to the diagnosed 
disabilities.  

III.  Analysis

An increased level of SMC is payable to a veteran who is, as 
a result of his service-connected disabilities, so helpless 
as to need or require the regular A&A of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  A veteran will 
be considered in need of regular A&A if he (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200, or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for A&A under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. 
§ 3.351(c).

The following criteria will be considered in determining 
whether a veteran can establish a factual need for the 
regular A&A of another person: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without such aid; inability to 
feed himself through the loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or an incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a veteran from the hazards or dangers incident to his 
daily environment.  It is not required that all of the 
disabling conditions enumerated above be found to exist to 
establish eligibility for A&A.  The particular personal 
function that a veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular A&A, not that there 
be a constant need.  Determinations that a veteran is so 
helpless as to be in need of regular A&A must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a).

The veteran, through his custodian and representative, 
contends that he is entitled to SMC based on A&A or 
housebound status due to his brain trauma with residual 
vestibular cerebellar dysfunction.  After considering the 
evidence of record in light of the pertinent legal authority, 
the Board finds that, with resolution of all reasonable doubt 
in the veteran's favor, the criteria for SMC based on A&A are 
met.  

The veteran's service-connected disabilities consist of brain 
trauma with residual vestibular cerebellar dysfunction, 
manifest in contrast tinnitus, vertigo, cerebellar gait, 
ataxia with falling, dysmetria, and subjective visual 
aberrations, rated 100 percent disabling; and brain trauma 
with residual bilateral defective hearing, assigned a 
noncompensable evaluation.  The combined disability rating 
has been 100 percent since March 1974, and he has been deemed 
incompetent since March 2004. 

In this case, competent private and VA medical examiners 
clearly indicated in April and September 2004 that, as a 
result of the combined effects of the veteran's disabilities, 
he requires the daily personal health care services of a 
skilled provider, without which he would require hospital, 
nursing home, or other institutional care.  The Board 
acknowledges that, in those medical reports, the physicians 
addressed both the veteran's service-connected and 
nonservice-connected disabilities.  While the physicians did 
not specify that the severity of the veteran's impairment was 
based on service-connected disabilities alone-the Board 
finds that the overall evidence-to include discussions of 
his debilitating hip fracture, with resultant confinement to 
a wheelchair, and Dr. Meetze's opinion implicating the 
service-connected brain trauma residuals (rated as 100 
percent disabling) in predisposing the veteran to fall-all 
suggest that such may be the case.  The Board considers Dr. 
Meetze's opinion to be of great probative value, in view of 
the fact that the veteran's service-connected brain trauma 
residuals specifically include vestibular cerebellar 
dysfunction, manifest in vertigo, cerebellar gait, ataxia 
with falling, dysmetria, and subjective visual aberrations.  
Moreover, the September 2004 VA examiner noted that the 
veteran required the assistance of another person in the 
nursing home, and actually received total care, since he 
could not support his weight in any way, nor could he protect 
himself from his environment due to severe and progressive 
dementia, as well as the hip fracture that decreased his 
ability to walk and increased his confusion. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107;       38 C.F.R. § 3.102.  

In view of the foregoing, and affording the veteran the 
benefit of the doubt, the Board finds that the evidence 
establishes a factual need for A&A under the criteria set 
forth in 38 C.F.R. § 3.352(a).  In light of the Board's grant 
of SMC based on the need for regular A&A (the greater 
benefit), discussion of the matter of entitlement to SMC 
based on housebound status (the lesser benefit) is 
unnecessary.


ORDER

SMC based on A&A is granted, subject to the law and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


